Exhibit 10.1

 

AFFILIATED MANAGERS GROUP, INC.

EXECUTIVE RETENTION PLAN

 

Preamble

 

This Plan shall be known as the Affiliated Managers Group, Inc. Executive
Retention Plan (the “Plan”).  The object of the Plan is to reward certain select
management employees of Affiliated Managers Group, Inc. (“AMG”) and to align the
interests of those employees with those of AMG’s shareholders.

 

The Plan is not intended to be qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended, and is not subject to the Employee Retirement
Income Security Act of 1974, as amended.

 

SECTION I.          DEFINITIONS

 

Section 1.1.            “Account” means one or more of a Participant’s AMG Stock
Account, a Participant’s Affiliate Investments Account, a Participant’s Other
Investments Account or the Unallocated Account, as the context requires.

 

Section 1.2.            “Administrative Committee” means the committee of the
Board appointed by the Board to administer the Plan.  Initially, the
Administrative Committee shall be the Compensation Committee.

 

Section 1.3.            “Affiliate Investment” means an equity investment by the
Trust in investment products managed or advised by an affiliate or subsidiary of
AMG.

 

Section 1.4.            “Affiliate Investments Account” means the separate
account established in the name of each Participant under Section 4.1 to hold
cash (and Affiliate Investments purchased with such cash) and any distribution
received with respect to such cash or Affiliate Investments.

 

Section 1.5.            “AMG Stock Account” means the separate account
established in the name of each Participant under Section 4.1 to hold cash,
shares of Stock and any distributions received with respect to such Stock.

 

Section 1.6.            “Beneficiary” means the person or persons (including a
trust or estate) who are entitled to receive any benefit payable hereunder by
reason of the death of a Participant, as designated pursuant to Section 9.1.

 

Section 1.7.            “Board” means the Board of Directors of AMG.

 

Section 1.8.            “Cause” means any of the following:  (a) the
Participant’s conviction, whether following trial or by plea of guilty or nolo
contendere (or similar plea), in a criminal proceeding (i) on a misdemeanor
charge involving fraud, false statements or misleading

 

--------------------------------------------------------------------------------


 

omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (ii) on a felony charge or (iii) on an equivalent charge to those
in clauses (i) and (ii) in jurisdictions which do not use those designations;
(b) the Participant’s willful or grossly negligent failure to perform duties
owed to AMG; (c) the Participant’s willful violation of any securities or
commodities laws, any rules or regulations issued pursuant to such laws, or the
rules and regulations of any securities or commodities exchange or association
of which AMG or any of its subsidiaries or affiliates is a member; or (d) the
Participant’s willful violation of any Firm policy concerning hedging or
confidential or proprietary information, or material violation of any other Firm
policy as in effect from time to time.  The determination as to whether “Cause”
has occurred shall be made by the Administrative Committee.  In the event the
Administrative Committee believes that a Participant has engaged in of any of
Causes (b) through (d) above, the Administrative Committee shall give written
notice to such Participant of such Cause with sufficient particularity to permit
the Participant to cure such Cause within 30 days following such written
notice.  The Administrative Committee shall also have the authority to waive the
consequences under the Plan of the existence or occurrence of any of the events,
acts or omissions constituting “Cause”.

 

Section 1.9.            “Change in Control” means the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving AMG (a “Reorganization”) or sale or other disposition of all or
substantially all of AMG’s assets to an entity that is not an affiliate of AMG
(a “Sale”), that in each case requires the approval of AMG’s stockholders under
the law of AMG’s jurisdiction of organization, whether for such Reorganization
or Sale (or the issuance of securities of AMG in such Reorganization or Sale),
unless, immediately following such Reorganization or Sale, at least a majority
of the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the parent entity (or, if there is no parent
entity, the surviving entity) following the consummation of the Reorganization
or Sale were, at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale, individuals (the
“Incumbent Directors”) who either (1) were members of the Board on the Effective
Date or (2) became directors subsequent to the Effective Date and whose election
or nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of AMG’s proxy statement in which such persons are named as a nominee for
director); but provided further that any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director.

 

Section 1.10.          “Code” means the Internal Revenue Code of 1986, as
amended, from time to time.

 

Section 1.11.          “Disability” means a disability as defined in any
long-term disability plan of AMG or, in the absence of such plan, the inability
of the Participant to perform the functions of his or her position with AMG for
a period of 150 consecutive business days or 200 business days in a period of
365 consecutive days as determined by a physician selected by the Administrative
Committee in its reasonable business judgment.

 

2

--------------------------------------------------------------------------------


 

Section 1.12.          “Effective Date” means November 7, 2005.

 

Section 1.13.          “Employment” means a Participant’s performance of
services for AMG, as determined by the Administrative Committee.  The terms
“employ” and “employed” shall have their correlative meanings.

 

Section 1.14.          “Fair Market Value” means, with respect to Plan Assets on
any day, for any security listed on nationally recognized securities exchange,
the closing asked price on the most recent day on which such security was traded
or, if not so listed, the fair market value as determined in accordance with a
valuation methodology approved by the Administrative Committee.

 

Section 1.15.          “Investment Administrator” means the person or persons
appointed by the Administrative Committee with the power to direct the Trustee
as to investment of Plan Assets pursuant to the investment elections set forth
in each Participant’s executed Award and Election Form.  Each of John Kingston,
III and Darrell W. Crate shall have the authority to act singly as the initial
Investment Administrator hereunder.

 

Section 1.16.          “Other Investments Account” means the separate account
established in the name of each Participant under Section 4.1 to hold cash (and
investments (other than AMG Stock or Affiliate Investments purchased with such
cash), in accordance with investment options as approved by the Administrative
Committee) and any distribution received with respect to such cash or
investments.

 

Section 1.17.          “Participant” means an employee of AMG who is designated
as a Participant by the Administrative Committee pursuant to Article II.

 

Section 1.18.          “Participant’s Accounts” means a Participant’s AMG Stock
Account,  Affiliate Investments Account and Other Investments Account.

 

Section 1.19.          “Plan” means Affiliated Managers Group, Inc. Executive
Retention Plan, as described herein and as hereafter amended from time to time.

 

Section 1.20.          “Plan Assets” means cash, Stock or other assets
contributed to the Trust by AMG and any other assets or instruments into which
such contributions are converted pursuant to the Trust, without regard to
whether such Plan Assets are held in the Unallocated Account, an AMG Stock
Account, an Affiliate Investments Account or an Other Investments Account.

 

Section 1.21.          “Plan Year” means any calendar year or part thereof
beginning on the Effective Date.

 

Section 1.22.          “Stock” means shares of AMG’s common stock, par value
$0.01 per share.

 

Section 1.23.          “Trust” means the legal entity created by the Trust
Agreement.

 

Section 1.24.          “Trust Agreement” means the agreement, dated as of the
Effective Date,

 

3

--------------------------------------------------------------------------------


 

by and between AMG and the Trustee, including any amendments thereto, setting
forth the rights and obligations of the parties thereto in respect of the
contributions to and distributions from the Trust, and the establishment and
administration of the Accounts pursuant to the Plan.

 

Section 1.25.          “Trustee” means any corporation, individual or
individuals who shall accept the appointment as trustee to execute the duties of
the trustee pursuant to the Trust Agreement.

 

Section 1.26.          “Unallocated Account” means a separate account
established under Section 4.1 to hold Plan Assets arising from AMG’s
contributions, forfeitures or distributions in respect of such Plan Assets
pending the allocation and reallocation of such Plan Assets to the AMG Stock
Accounts, Affiliate Investments Accounts or Other Investments Accounts of
Participants.

 

SECTION II.         ELIGIBILITY AND PARTICIPATION

 

Each employee designated by the Administrative Committee shall become a
Participant in the Plan on the date he or she is so designated.  A Participant
shall remain a Participant until the date he or she receives a distribution of
the entire vested portion of his or her Participant’s Accounts or, if earlier,
the date such Participant’s interest in his or her Participant’s Accounts is
forfeited in accordance with Article V.

 

SECTION III.        CONTRIBUTIONS

 

AMG may irrevocably contribute cash to the Trust from time to time at its sole
discretion.

 

4

--------------------------------------------------------------------------------


 

SECTION IV.       ALLOCATION OF CONTRIBUTIONS

 

Section 4.1.            Establishment of Accounts.  There shall be established
an AMG Stock Account, an Affiliate Investments Account and an Other Investments
Account in the name of each Participant and a separate account (the Unallocated
Account) to which any forfeitures occurring hereunder may be credited pending
allocation to Participants. The Accounts shall also hold any distributions with
respect to the Plan Assets held therein until such distributions are payable
pursuant to the Plan.

 

Section 4.2.            Allocations to Participants.  The Administrative
Committee shall in its sole discretion designate the total of any contributions
and forfeitures allocable to each Participant each Plan Year.  In the absence of
a designation by the Administrative Committee as to any Plan Year, the
allocation formula of the previous Plan Year shall be used as of the end of such
Plan Year, adjusted as follows: any allocation from such previous Plan Year for
Plan Participants whose accounts were forfeited pursuant to Section 5.5 or who
are no longer employees of AMG shall be allocated among the remaining
Participants such that the ratio of allocations relating to the previous Plan
Year among such remaining Participants is preserved.  The Investment
Administrator shall direct the Trustee to invest such amounts among each
Participant’s Accounts pursuant to investment directions given by Participants
on an Award and Election Form provided by the Company, in the form attached
hereto and accepted by the Administrative Committee.

 

Section 4.3.            Investment.  The AMG Stock Account shall be invested
solely in shares of AMG Stock that the Trustee shall purchase from AMG or
pursuant to open market transactions with any cash contribution made by AMG. 
The Affiliate Investments Account shall be invested by the Trustee in such
Affiliate Investments as directed by the Investment Administrator from cash
contributions made by AMG.  The Other Investments Account shall be invested by
the Trustee in cash or investments (other than AMG Stock or Affiliate
Investments) as directed by the Investment Administrator from cash contributions
made by AMG.

 

Section 4.4.            Voting of Stock; Tender or Exchange Offers.  With
respect to the Plan Assets allocated to Participant’s Accounts, each Participant
shall be entitled to instruct the Trustee, on a confidential basis (a) as to the
manner in which the Trustee’s rights will be exercised with respect to any
matter which involves the voting or other similar rights attached to such Plan
Assets, (b) in the event of a tender or exchange offer for all or substantially
all of the Stock of AMG, whether such Stock shall be tendered or exchanged by
the Trustee, and (c) in the event of a tender or exchange offer for all or
substantially all of the stock or securities of a person other than AMG (or its
affiliates), whether such Stock shall be tendered or exchanged by the Trustee. 
Without limiting the foregoing, the Trust Agreement shall provide that the
Trustee shall have no discretion and shall be required to vote, tender or
exchange Plan Assets held by the Trust as follows:  (i) Plan Assets allocated to
Participant’s Accounts shall be voted, tendered or exchanged, as applicable, in
accordance with any instructions received from such Participant or

 

5

--------------------------------------------------------------------------------


 

such Participant’s authorized representative pursuant to a duly executed power
of attorney or similar instrument, (ii) Plan Assets held in Participant’s
Accounts with respect to which the Trustee does not receive instructions shall
not be voted, tendered or exchanged, as applicable, and (iii) Plan Assets held
in the Unallocated Account shall be voted, tendered or exchanged, as applicable,
in the same proportion as the applicable Plan Assets allocated to Participant’s
Accounts with respect to which instructions are received by the Trustee are
voted, tendered or exchanged.

 

SECTION V.         VESTING

 

Section 5.1.            Vesting. Unless otherwise set forth in such
Participant’s Award and Election Form, a Participant’s interest in his or her
AMG Stock Account, Affiliate Investments Account and Other Investments Account
shall vest in four equal annual increments of twenty-five percent (25%)
commencing on the first day of the new calendar year following the one year
anniversary of the date of grant.  Subject to the determination of the
Administrative Committee, vesting of stock in the AMG Stock Account or Affiliate
Investments Account shall be subject to rounding to avoid the vesting of
fractional shares.

 

Section 5.2.            Deferral.  No Participant shall be permitted to defer
the vesting of Accounts that would otherwise vest pursuant to the terms of this
Section V.

 

Section 5.3.            Vesting of Forfeitures.  Forfeitures allocated among
Participants pursuant to Section 5.5 shall vest in accordance with Section 5.1,
unless otherwise decided by the Administrative Committee.

 

Section 5.4.            Special Rule.  Notwithstanding any other provision of
this Plan, provided that a Participant’s Accounts have not previously been
forfeited, such Participant shall be 100% vested in his or her Participant’s
Accounts upon (i) the death or Disability of such Participant, (ii) such
Participant’s termination of Employment by AMG without Cause or other
involuntary termination of employment, (iii) the termination of the Plan or
(iv) a Change in Control.  Except as set forth in this Section 5.4, the
accelerated vesting of Accounts shall be prohibited.

 

Section 5.5.            Forfeiture.  Except as specified in Section 5.4 hereof,
unvested Plan Assets in any Participant’s Accounts shall be immediately
forfeited and such unvested Plan Assets shall not be distributable to such
Participant upon the termination of Employment of the Participant.

 

In the event of such forfeiture, all unvested Plan Assets in any such former
Participant’s Accounts shall be returned to the Unallocated Account, added to
any contributions for such Plan Year and allocated as of the end of the Plan
Year in accordance with the provisions of Section 4.2 hereof.  In the event that
all Participants forfeit the unvested Plan Assets, such unvested Plan Assets
shall be distributed to a Section 501(c)(3) organization as directed by the
Investment Administrator.

 

6

--------------------------------------------------------------------------------


 

SECTION VI.       DISTRIBUTIONS

 

Section 6.1.            General.  Except as provided below and in Section 9.10,
all vested Plan Assets credited to any Participant’s Accounts shall be promptly
distributed to such Participant (or, if applicable, his or her Beneficiary) and
shall be subject to the provisions of Sections 9.8 and 9.9, provided that any
such distribution shall be made no later than March 15 of the calendar year
following the year in which such Plan Assets become vested. The distribution of
shares of Stock shall be in whole shares only with any remainder being paid in
cash; all other distributions shall be in cash or as the Administrative
Committee determines.

 

Section 6.2.            Earnings.  All net income and net gain allocable to each
Participant’s Accounts for a taxable year shall be distributed from the Trust to
each such Participant no less often than annually, and in any event by March 15
of the year following the year in which net income or net gain arises, without
regard to whether such Participant is vested in Plan Assets held in his or her
Accounts.  For the avoidance of doubt, net income and net capital gain
attributable to Plan Assets held in the Unallocated Account, shall be allocated
to Participants in accordance with Section 4.2 and distributed as provided
herein.  No net taxable income or net taxable gain shall be allocated to the
Unallocated Account.  No interest shall be payable on dividends or other
earnings allocated to a Participant’s Accounts but not yet distributed.

 

SECTION VII.      ADMINISTRATION OF PLAN

 

Section 7.1.            Plan Administrator.  The Plan Administrator shall be the
Administrative Committee which shall have complete control over the
administration of the Plan and shall have the authority in its sole discretion
to (a) exercise all of the powers granted to it under this Plan, (b) construe,
interpret and implement the Plan, (c) prescribe, amend and rescind rules and
regulations relating to the Plan, including rules governing its own operations,
(d) make all determinations necessary or advisable in administering the Plan,
and (e) correct any defect, supply any omission and reconcile any inconsistency
in the Plan.  Action by the Administrative Committee may be taken by the vote of
a majority of its members.  Any action may be taken by a written instrument
signed by a majority of the members of the Administrative Committee and action
so taken shall be fully as effective as if it had been taken by a vote at a
meeting.  The determinations of the Administrative Committee on all matters
relating to the Plan shall be final, binding and conclusive.  The responsibility
of the Administrative Committee with respect to the management or control of the
assets of the Trust may be delegated or allocated to the Trustee and, for
investment direction to the Investment Administrator.

 

Section 7.2.            Indemnification.  No member of the Administrative
Committee, the Investment Administrator or any employee of AMG shall be liable
for any action or determination made in good faith with respect to the Plan. 
Each such person shall be indemnified and held harmless by AMG against and from
any loss, cost, liability, or expense that may be imposed upon or incurred by
such person in connection with or resulting from any action, suit or proceeding
to which such person may be a party or in which such person may be involved

 

7

--------------------------------------------------------------------------------


 

by reason of any action taken or failure to act under the Plan and against and
from any and all amounts paid by such person, with AMG’s approval, in settlement
thereof, or paid by such person in satisfaction of any judgment in any such
action, suit or proceeding against such person, provided that AMG shall have the
right, at its own expense, to assume and defend the same.  The foregoing right
of indemnification shall not be available to a person to the extent that a final
judgment or other final adjudication binding upon such person establishes that
the acts or omissions of such person giving rise to the indemnification claim
resulted from such person’s bad faith, fraud or willful criminal act or
omission.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under
AMG’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise, or
any other power that AMG may have to indemnify such persons or hold them
harmless.

 

Section 7.3.            Communication by Administrative Committee and Investment
Administrator.  Decisions and directions of the Administrative Committee may be
communicated to the Investment Administrator, the Trustee, a Participant, a
Beneficiary, AMG or any other person who is to receive such decision or
direction by a document signed by any one or more members of the Administrative
Committee (or persons other than members) so authorized, and such decision or
direction of the Administrative Committee may be relied upon by the recipient as
being the decision of the Administrative Committee.  The Administrative
Committee may authorize one or more of its members, or a designee who is not a
member, to sign on behalf of the entire Administrative Committee.  Decisions and
directions of the Investment Administrator may be communicated to the
Administrative Committee, the Trustee, a Participant, a Beneficiary, AMG or any
other person who is to receive such decision or direction by a document signed
by such Investment Administrator.

 

Section 7.4.            Investment Administrator.  The Investment Administrator
shall be the Investment Fiduciary, as described in the Trust Agreement, and
shall direct the Trustee in respect of specific investments in the Affiliate
Investments Accounts in order that the holdings in such Affiliate Investments
Accounts readily may satisfy any requirement for payment of cash (a) to
Participants upon vesting of such Affiliate Investments Accounts and (b) to AMG
for satisfaction of any applicable withholding taxes in respect of such
Affiliate Investments Accounts.

 

8

--------------------------------------------------------------------------------


 

SECTION VIII.     AMENDMENT, TERMINATION, ETC.

 

The Administrative Committee reserves the right at any time and from time to
time to modify, alter, amend, suspend, discontinue and terminate the Plan or the
Trust Agreement; provided that, no such modification, alteration, amendment,
suspension, discontinuance or termination shall materially adversely affect,
without the consent of the individual affected Participant, the rights of any
Participant under this Plan with respect to contributions previously made,
except that the Administrative Committee reserves to itself alone the right to
(a) accelerate the vesting of Participants’ Accounts and (b) make distributions
to Participants upon the termination of the Plan.  Notwithstanding the
foregoing, no modification, alteration, amendment or termination of the Plan may
be made which would cause or permit any part of the assets of the Trust to be
used for, or diverted to, purposes other than for the exclusive benefit of
Participants or their Beneficiaries, or which would cause any part of the assets
of the Trust to revert to or become the property of AMG.  Any modification,
alteration or amendment to the Plan shall be in writing signed by the Chief
Executive Officer of AMG or his designee.

 

9

--------------------------------------------------------------------------------


 

SECTION IX.       MISCELLANEOUS

 

Section 9.1.            Designation of Beneficiaries.  A Participant may
designate, in accordance with procedures established by the Administrative
Committee, a Beneficiary or Beneficiaries to receive all or part of the amounts
payable hereunder in the event of such Participant’s death.  A designation of a
Beneficiary may be replaced by a new designation or may be revoked by a
Participant at any time in accordance with procedures established by the
Administrative Committee.  In the event of a Participant’s death, the amounts
payable hereunder with respect to which a designation of Beneficiary has been
made shall be paid in accordance with the Plan to such designated Beneficiary or
Beneficiaries.  Any amounts payable upon death and not subject to such
designation shall be distributed to the Participant’s estate.  If there is any
question as to the legal right of any Beneficiary to receive payment of amounts
hereunder, the amounts in question may be paid to the Participant’s estate, in
which event AMG shall have no further liability to anyone with respect to such
amounts.  A Beneficiary shall have no rights under the Plan other than the
right, subject to the immediately preceding sentence, to receive such amounts,
if any, as may be payable under this Section 9.1.

 

Section 9.2.            Nonassignability.  No rights granted to any Participant
or any Beneficiary under the Plan (including any interest in the Accounts) may
be sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of (including through the use of any cash-settled instrument) (each
such action being hereinafter referred to as an “assignment”), whether
voluntarily or involuntarily, other than by will or by the laws of descent and
distribution.  Any assignment in violation of the provisions of this Section 9.2
shall be void.  All the terms of this Plan shall be binding upon such permitted
successors and assigns.

 

Section 9.3.            Plan Creates No Employment Rights.  Nothing in the Plan
shall confer upon any Participant the right to continue in the employ of AMG or
affect any right which AMG may have to terminate such Employment.

 

Section 9.4.            Limit on Liability.  No person shall have any right or
interest in the Plan or the Trust other than as provided herein.  The Trust
assets shall under no circumstances be available to the creditors of AMG.  All
distributions under the Plan shall be paid or provided solely from the Trust
assets, and AMG shall have no responsibility or liability to any Participant or
Beneficiary relating to any assets (including Stock) contributed to the Trust.
Any final distribution to any Participant or Beneficiary in accordance with the
provisions of the Plan shall be in full satisfaction of all claims against the
Trust, the Trustee, the Administrative Committee, the Investment Administrator,
the Board, AMG and its employees with respect to the Plan or Trust.

 

Section 9.5.            Arbitration.  Any dispute, controversy or claim between
AMG and any Participant arising out of or relating to or concerning the
provisions of the Plan or the Trust shall be finally settled by arbitration in
Boston, Massachusetts before the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA.  Prior to
arbitration, all claims maintained by any Participant must first be submitted to
the Administrative Committee in accordance with claim procedures determined by
the

 

10

--------------------------------------------------------------------------------


 

Administrative Committee in its sole discretion.  This Section is subject to the
provisions of Section 9.6.

 

Section 9.6.            Choice of Forum.

 

(a)  AMG AND EACH PARTICIPANT, AS A CONDITION TO SUCH PARTICIPANT’S
PARTICIPATION IN THE PLAN, HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF BOSTON,
MASSACHUSETTS OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
OR CONCERNING THE PLAN THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO
THE PROVISIONS OF SECTION 9.5.  This includes any suit, action or proceeding to
compel arbitration or to enforce an arbitration award.  AMG and each
Participant, as a condition to such Participant’s participation in the Plan,
acknowledge that the forum designated by this Section 9.6(a) has a reasonable
relation to the Plan, and to the relationship between such Participant and AMG. 
Notwithstanding the foregoing, nothing herein shall preclude AMG from bringing
any action or proceeding in any other court for the purpose of enforcing the
provisions of Sections 9.5 and 9.6.

 

(b)  The agreement by AMG and each Participant as to forum is independent of the
law that may be applied in the action, and AMG and each Participant, as a
condition to such Participant’s participation in the Plan, (i) agree to such
forum even if the forum may under applicable law choose to apply non-forum law,
(ii) hereby waive, to the fullest extent permitted by applicable law, any
objection which AMG or such Participant now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in Section 9.6(a), (iii) undertake not to commence any
action arising out of or relating to or concerning the Plan in any forum other
than the forum described in this Section 9.6 and (iv) agree that, to the fullest
extent permitted by applicable law, a final and non-appealable judgment in any
such suit, action or proceeding in any such court shall be conclusive and
binding upon AMG and each Participant.

 

(c)  Each Participant, as a condition to such Participant’s participation in the
Plan, hereby irrevocably appoints the General Counsel of AMG as such
Participant’s agent for service of process in connection with any action or
proceeding arising out of or relating to or concerning the Plan which is not
arbitrated pursuant to the provisions of Section 9.5, who shall promptly advise
such Participant of any such service of process.

 

(d)  Each Participant hereby agrees, as a condition to such Participant’s
participation in the Plan, to keep confidential the existence of, and any
information concerning, a dispute described in Section 9.5 or 9.6, except that a
Participant may disclose information concerning such dispute to the arbitrator
or court that is considering such dispute or to such Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).

 

11

--------------------------------------------------------------------------------


 

(e)  Each Participant recognizes and agrees that prior to being selected by the
Administrative Committee to participate in the Plan such Participant has no
right to any benefits hereunder. Accordingly, in consideration of a
Participant’s selection to participate in the Plan, each Participant expressly
waives any right to contest the amount of any contribution to the Plan, the
terms of the Plan, any determination, action or omission hereunder by the
Administrative Committee, AMG or the Board, or any amendment to the Plan (other
than an amendment to which such Participant’s consent is expressly required by
Article VIII).

 

Section 9.7.            Governing Law.  ALL RIGHTS AND OBLIGATIONS UNDER THE
PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

Section 9.8.            Taxes and Withholding.

 

(a)  Upon a Participant’s vesting in all or any portion of his or her
Participant’s Accounts, or in connection with any distribution or other event
that gives rise to a federal or other governmental tax withholding obligation
relating to the Plan (including, without limitation, FICA and Medicare tax), the
Trustee shall satisfy such withholding obligation as provided herein.  If the
event giving rise to the withholding obligation involves a transfer of shares of
Stock or other stock or securities, then the Trustee shall remit to AMG shares
of Stock or, as applicable, other shares of stock or securities, having a Fair
Market Value equal to the amount of tax to be withheld, or, at the discretion of
the Participant, the Participant may pay such withholding obligation directly to
AMG in cash.  If the event giving rise to the withholding obligation involves
the Affiliate Investments Account or Other Investments Account or distribution
of income or capital gains of the Trust, then the Trustee shall take such
actions as shall permit it to remit cash to AMG.  For this purpose, Fair Market
Value shall be determined as of the date on which the amount of tax to be
withheld is determined (and any fractional share amount may be settled in cash).

 

(b)  The Trustee may transfer to AMG any amounts (cash or shares of Stock or
other securities) withheld or received from the Participant pursuant to
Section 9.8(a).  Any deduction of cash, shares of Stock or other securities from
the Participant’s Accounts by the Trustee pursuant to this Section 9.8 shall be
treated as a distribution from the Trust to such Participant and an election by
the Participant to have such shares of Stock or other securities applied to
satisfy the withholding obligation.

 

(c)  No Participant may make an election pursuant to section 83(b) of the Code
with respect to his or her interest in the Trust, any shares of Stock or any
other property held by the Trust.

 

12

--------------------------------------------------------------------------------


 

Section 9.9.            Consents and Legends.  The vesting and distribution to a
Participant of any shares of Stock or other stock or securities may be
conditioned on the receipt, to the full satisfaction of the Administrative
Committee, of (a) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state or
local law, or law, rule or regulation of a jurisdiction outside the United
States, (b) any and all written agreements and representations by the
Participant with respect to the disposition of shares of Stock or other stock or
securities, or with respect to any other matter, which the Administrative
Committee shall deem necessary or desirable to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made,
(c) any and all other consents, clearances and approvals in respect of a plan
action by any governmental or other regulatory body or any stock exchange or
self-regulatory agency that the Administrative Committee may determine to be
necessary or advisable and (d) any and all consents or authorizations required
to comply with, or required to be obtained under, applicable local law or
otherwise required by the Administrative Committee.  Nothing herein shall
require AMG to list, register or qualify the shares of Stock or other stock or
securities on any securities exchange.  AMG may affix to any stock certificate
(or other document or evidence of ownership) representing shares of Stock or
other stock or securities distributed under the Plan any legend that the
Administrative Committee determines in its sole discretion to be necessary or
advisable (including to reflect any restrictions to which a Participant may be
subject under a separate agreement with AMG). AMG may advise the transfer agent
to place a stop order against any legended shares of Stock or other stock or
securities.

 

Section 9.10.          Forfeiture and Repayment after Erroneous Vesting.  If,
following any date on which a Participant becomes vested in all or any portion
of his or her Participant’s Accounts (the “Erroneously Vested Portion”), the
Administrative Committee determines that all terms and conditions of the Plan
were not satisfied on the relevant vesting date, such Participant or former
Participant shall cease to be vested in, and shall forfeit, such Erroneously
Vested Portion, and the Trust shall be entitled to receive, and such Participant
or former Participant shall be obligated to pay the Trust immediately upon
demand therefor the Fair Market Value of any shares of Stock or interest in
Affiliate Investments (determined as of the date of vesting) and the amount of
any cash delivered in respect of any distribution of the Erroneously Vested
Portion, without reduction for any shares of Stock or other securities or cash,
applied to satisfy withholding tax or other obligations in respect of such
erroneous vesting event.

 

Section 9.11.          Severability; Entire Agreement.  If any of the provisions
of this Plan is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby; provided, that if any of the
provisions of this Plan is finally held to be invalid, illegal, or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.  The Plan contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter hereof.

 

13

--------------------------------------------------------------------------------


 

Section 9.12.          Expenses. All expenses incurred by the Administrative
Committee and the Trustee in connection with administering this Plan and the
Trust shall be paid by AMG.  All taxes imposed on the Trust related to income
credited to or attributable to Trust assets shall be paid from such assets and
charged against the Participant’s Account to which the income is allocated as
though it were payable directly to the Participant.

 

Section 9.13.          Successors and Assigns.  The terms of this Plan shall be
binding upon and inure to the benefit of AMG and its successors.

 

Section 9.14.          Plan Headings.  The headings in this Plan are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

 

Section 9.15.          Construction.  In the construction of this Plan, the
singular shall include the plural, and vice-versa, in all cases where such
meanings would be appropriate.

 

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan effective as of
November 7, 2005 by AMG, it has caused the same to be signed by its duly
authorized officer this 7th day of November, 2005.

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

/s/ John Kingston, III

 

 

Name: John Kingston, III

 

 

Title: Senior Vice President,
          Secretary and General Counsel

 

14

--------------------------------------------------------------------------------